Per Curiam.
We affirm the revocation of the Appellant's probation and the resulting sentence, but we remand for correction of a scrivener's error. The trial court orally awarded credit for time served, but the sentencing documents do not reflect that award. The court should correct the written documents to comport with the oral pronouncement. See Powell v. State , 223 So.3d 412, 414 (Fla. 5th DCA 2017) (affirming the defendant's convictions and sentences, but remanding for the correction of a scrivener's error where the written sentence did not comport with the oral pronouncement of sentence).
AFFIRMED and REMANDED for correction of a scrivener's error.
Makar, Winokur, and Winsor, JJ., concur.